Exhibit 10.1


shak-img_shakeshacklogo.jpg [shak-img_shakeshacklogo.jpg]




November 1, 2016






Dear Josh:


This letter sets forth the terms and conditions of your election to serve as a
director (“Director”) on the board of directors (the “Board”) of Shake Shack
Inc. (the “Company”) and to serve as a member of the Audit Committee of the
Board (“Committee”), effective as of November 17, 2016.
As a Director, you are expected to attend at least four (4) Board meetings and
Committee meetings annually and shall have such other duties and
responsibilities as are customarily associated with this position. You shall
continue to serve on the Board until such time as either you or the Company (or
its successor) terminates your service or you are not re-elected to the Board.
As consideration for your anticipated service on the Board and the Committee,
you will be entitled to receive cash and equity compensation consistent with the
Company’s Non-Employee Director Compensation Policy (the “Compensation Policy”).
As such, for the current annual Director service cycle, from May 18, 2016
through May 17, 2017, (A) you shall receive cash equal to $18,750, payable in
two (2) equal installments of $9,375, within 3 business days following each of
the November 17, 2016 and March 15, 2017 quarterly meetings of the Board, and
(B) you shall be granted, within one (1) business day following the November 17,
2016 meeting of the Board, a non-qualified stock option with a fair market value
of $18,750 on the date of the grant. You agree that you shall comply with the
Company’s Compensation Policy.
You will also be entitled to coverage under a directors’ and officers’ liability
insurance policy maintained by the Company.
During your tenure as a Director, you shall at all times and for all purposes be
acting as an independent contractor and not as an employee of the Company.
Accordingly, you shall not be eligible to participate in employee benefit plans
provided by the Company to its employees and the Company shall not, on your
account, (i) pay any unemployment tax or other taxes required under the law to
be paid with respect to employees or (ii) withhold any monies from any
compensation paid to you for income or employment tax purposes. Director
compensation is established by the Board and so, notwithstanding this letter, it
may be revised at any time and from time to time.
Please confirm that the foregoing reflects your understanding by delivering to
us a signed version of this letter at your earliest convenience. We are glad to
have you aboard and look forward to working together. Please feel free to
contact me should you wish to discuss any aspect of your service on the Board.
Sincerely,
                        
 /s/ Daniel H. Meyer
Daniel H. Meyer, Chairman







Accepted & Agreed:
 /s/ Josh Silverman
Josh Silverman



Date: November 1, 2016





